Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 1 of 30 PageID #:
                                  15430




      EXHIBITS A-E
      REDACTED IN
     THEIR ENTIRETY
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 2 of 30 PageID #:
                                  15431




                    EXHIBIT F
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 3 of 30 PageID #:
                                  15432




 By Electronic Mail                                                    June 23, 2020

 David M. Hanna
 Proskauer Rose
 2029 Century Park East, Suite 2400
 Los Angeles, CA 90067-3010


        Re: Pharmacyclics LLC et al. v. Alvogen Pine Brook et al.,
              C.A. No. 19-434-CFC-CJB (D. Del.)

 Dear David:

       We write in response to your correspondence of June 16, 2020, and seek to address
 numerous incorrect statements Defendants have made.

           First, Plaintiffs have repeatedly asserted that PR Newswire, Roth 2010, and Advani 2010,
 among other references, are not prior art. See, e.g., Pls.’ 5th Set of Suppl. Resp. to Defs.’ 1st Set of
 Joint Interrogs. No. 1 at 5 (“Defendants have not made a showing that their asserted references,
 for any Asserted Patent, are prior art. . . . Plaintiffs dispute that Defendants’ asserted references
 are prior art. Plaintiffs [do not] admit[] that any of Defendants’ asserted references . . . qualify as
 prior art to the Asserted Patents.”); Pls.’ Resp. to Am. 2nd Set of Joint Interrogs. No. 6 at 4
 (“Plaintiffs contend that Defendants have not demonstrated that any reference cited in any of
 Defendants’ Invalidity Contentions ‘qualifies as prior art’ and incorporate Plaintiffs’ Response to
 Joint Interrogatory No. 1 (including any Supplemental Responses) by reference.”); Pls.’ 1st Suppl.
 Resp. to Alvogen’s 1st Set of Interrogs. No. 8 at 13 (“Defendants’ Invalidity Contentions are
 deficient in numerous respects, including in establishing that the asserted references are prior art
 . . . .”). Notably, Defendants did not produce a version of the Advani 2010 reference that even
 identified the date of publication until the deadline for final invalidity contentions. Compare
 PRIORART0000016 (produced with initial invalidity contentions) with TAB_00000899–900
 (produced with final invalidity contentions).

        Second, Defendants have had their opportunity to propound discovery requests and seek
 deposition testimony—there has been no prejudice whatsoever. For example, Defendants have
 already deposed Dr. Buggy and had a 30(b)(6) deposition directed to the ’090 Patent (among
 other method of treatment patents). Indeed, Defendants have already asked Dr. Buggy numerous
 questions related to the subject matter of his May 17, 2020 declaration, and that testimony
 supports his declaration. See, e.g., Buggy Tr. 77:2–24 (describing his and Dr. Advani’s roles in the
 Phase I study described in Advani 2010), 133:1–134:14 (describing Dr. Hamdy’s role in clinical
 studies). Additionally, we do not understand Defendants’ statement that Dr. Buggy “relies upon
 new documents” (Ltr. at 2–3) in his declaration. Defendants could have—and in some cases did—
 depose Dr. Buggy on the content of the documents appended to his declaration. Indeed, the only
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 4 of 30 PageID #:
                                  15433


 Dav id M. Hanna
 June 23, 2020
 Page 2


 new documents produced were Exhibits O (Hamdy Offer Letter) and P (Hamdy PIIA), used to
 supplement the fact that Dr. Hamdy joined Pharmacyclics after the beginning of the Phase I
 clinical trial. This was not a “new fact”—Dr. Buggy provided testimony on Dr. Hamdy’s start date
 at his deposition. See Buggy Tr. 133:23–134:3.

         There has been no prejudice to Defendants, and Plaintiffs will not withdraw Dr. Buggy’s
 declaration or Dr. Rule’s reliance on it. As previously discussed, Dr. Buggy will be available for a
 second deposition regarding his declaration. Given that Dr. Buggy has already been deposed at
 length, including on these issues, Plaintiffs believe a two-hour deposition is more than reasonable.
 In the spirit of compromise, Plaintiffs are willing to make Dr. Buggy available for a half-day
 deposition of 3.5 hours. Please confirm Defendants agree to this compromise. Dr. Buggy is
 available July 7 and July 14. These deposition dates are contingent on Defendants accepting the
 expert deposition schedule, and Plaintiffs reserve the right to propose other dates if that expert
 schedule changes in any way.



                                                                     Regards,

                                                                     /s/ Anna Q. Han

                                                                     Anna Q. Han
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 5 of 30 PageID #:
                                  15434




     EXHIBITS G-I
    REDACTED IN
   THEIR ENTIRETY
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 6 of 30 PageID #:
                                  15435




                     EXHIBIT J
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 7 of 30 PageID #:
                                  15436



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and                             )
 JANSSEN BIOTECH, INC.,                            )
                                                   )
                        Plaintiffs,                )
                                                   )
                v.                                 ) C.A. No. 18-192 (CFC)
                                                   ) CONSOLIDATED
 FRESENIUS KABI USA, LLC, et al.,                  )
                                                   )
                        Defendants.                )


        PLAINTIFFS PHARMACYCLICS LLC AND JANSSEN BIOTECH, INC.’S
          AMENDED INITIAL DISCLOSURES PURSUANT TO RULE 26(a)(1)

        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs

 Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”), (collectively,

 “Plaintiffs”), hereby submit the following Initial Disclosures to Defendants Fresenius Kabi USA,

 LLC, Fresenius Kabi Oncology Limited (collectively, “Fresenius Kabi”); Sun Pharma Global

 FZE, Sun Pharmaceutical Industries LTD (collectively, “Sun”); Zydus Worldwide DMCC,

 Cadila Healthcare Limited (collectively, “Zydus”); Sandoz Inc. and Lek Pharmaceuticals d.d.

 (collectively, “Sandoz”) (all collectively, “Defendants”). These Initial Disclosures are based on

 information reasonably available to Plaintiffs at this time and reasonably believed to be relevant

 to the claims or defenses in the above-captioned actions (“the Actions”). Plaintiffs reserve the

 right to supplement and/or amend these disclosures in accordance with Federal Rule of Civil

 Procedure 26(e) and the Local Rules of this Court.

        Plaintiffs’ Initial Disclosures are made without waiving: (1) any claim of privilege or

 work product; (2) the right to object on the grounds of competency, relevance, materiality,

 hearsay, or any other proper ground, to the use of any such information, for any purpose, in

 whole or in part, in these or any other actions; and (3) the right to object on any and all grounds,
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 8 of 30 PageID #:
                                  15437



 at any time, to any other discovery request or proceeding involving or relating to the subject

 matter of these disclosures.

        Plaintiffs’ Initial Disclosures do not identify or otherwise include information concerning

 experts, as this subject is not covered by Federal Rule of Civil Procedure 26(a)(1)(A).

        Plaintiffs reserve the right to supplement or modify these Initial Disclosures after further

 investigation and discovery. Defendants have not yet disclosed sufficient details in response to

 Plaintiffs’ claims of infringement of U.S. Patent Nos. 7,514,444 (“the ’444 Patent”); 8,476,284

 (“the ’284 Patent”); 8,497,277 (“the ’277 Patent”); 8,697,711 (“the ’711 Patent”); 8,735,403

 (“the ’403 Patent”); 8,754,091 (“the ’091 Patent”); 8,952,015 (“the ’015 Patent”); 8,957,079

 (“the ’079 Patent”); 9,181,257 (“the ’257 Patent”); 8,008,309 (“the ’309 Patent”); 8,754,090

 (“the ’090 Patent”); 8,999,999 (“the ’999 Patent”); 9,801,881 (“the ’881 Patent”); 9,801,883

 (“the ’883 Patent”); 10,004,746 (“the ’746 Patent”); 9,713,617 (“the ’617 Patent”); 10,294,231

 (“the ’231 Patent”); 10,294,232 (“the ’232 Patent”); 9,725,455 (“the ’455 Patent”); 9,540,382

 (“the ’382 Patent”); 9,296,753 (“the ’753 Patent”); 10,106,548 (“the ’548 Patent”); 10,125,140

 (“the ’140 Patent”); and 9,795,604 (“the ’604 Patent”) (collectively, “the Asserted Patents”).

 Without such details, Plaintiffs are unable to identify all potential witnesses or all potential

 categories of documents that Plaintiffs may use to support their claims and defenses. Thus,

 Plaintiffs’ Initial Disclosures represent a good faith effort to identify discoverable information

 they currently reasonably believe may be used to support their claims or defenses as required by

 Federal Rule of Civil Procedure 26(a)(1). Pursuant to Federal Rule of Civil Procedure 26(e),

 Plaintiffs will supplement the information contained herein as additional information becomes

 available. Plaintiffs’ Initial Disclosures at this stage of the proceedings are thus subject to

 supplementation and do not constitute waiver of any rights of supplementation.




                                                 2
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 9 of 30 PageID #:
                                  15438



        Plaintiffs’ document productions will be subject the Court’s local rules and to the Court’s

 entry of a mutually agreeable protective order.

        The disclosures set forth below are made subject to these objections and qualifications.

 I.     Individuals likely to have discoverable information under Federal Rule of Civil
        Procedure 26(a)(1)(A)(i)

        Based on information reasonably available to Plaintiffs at this time, the following are the

 names and, if known, the addresses of individuals who are likely to have discoverable

 information that Plaintiffs may use to support their claims or defenses, unless used solely for

 impeachment. This list does not include all of Defendants’ employees, agents, or attorneys who

 are likely to have discoverable information that Plaintiffs may use to support their claims or

 defenses, as Defendants have not yet disclosed all such individuals. Further, several witnesses

 from whom Plaintiffs seek testimony have not yet been presented for deposition. Plaintiffs will

 seek to compel depositions to the extent they are not provided voluntarily.

        Plaintiffs reserve the right to supplement these disclosures in light of any further

 disclosures or depositions. Plaintiffs reserve the right to supplement these disclosures in light of

 Plaintiffs reserve the right to amend these Initial Disclosures to remove from this list any person,

 and to object to discovery of information from these persons on any ground. Plaintiffs do not

 consent to or authorize communication with any of their current or former employees prohibited

 by applicable rules of professional conduct.

      Full Name                  Topic or Subject Matter                  Contact Information
                       Invention and subject matter of the ’444,
                                                                     May be contacted through
 Zhengyin Pan          ’309, ’284, ’277, ’711, ’403, ’091, ’015,
                                                                     Plaintiffs’ counsel
                       ’079, and ’257 Patents
                       Invention and subject matter of the ’444,
                                                                     May be contacted through
 Erik Verner           ’309, ’284, ’277, ’711, ’403, ’091, ’015,
                                                                     Plaintiffs’ counsel
                       ’079, and ’257 Patents




                                                   3
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 10 of 30 PageID #:
                                   15439



     Full Name                Topic or Subject Matter                 Contact Information
                     Invention and subject matter of the ’444,
                                                                  May be contacted through
 Lee Honigberg       ’309, ’284, ’277, ’711, ’403, ’091, ’015,
                                                                  Plaintiffs’ counsel
                     ’079, and ’257 Patents
                     Invention and subject matter of the ’753,
                                                                  May be contacted through
 Mark Smyth          ’382, ’617, ’455, ’548, ’140, ’231, and
                                                                  Plaintiffs’ counsel
                     ’232 Patents
                     Invention and subject matter of the ’753,
                                                                  May be contacted through
 Eric Goldman        ’382, ’617, ’455, ’548, ’140, ’231, and
                                                                  Plaintiffs’ counsel
                     ’232 Patents
                     Invention and subject matter of the ’753,
                                                                  May be contacted through
 David D. Wirth      ’382, ’617, ’455, ’548, ’140, ’231, and
                                                                  Plaintiffs’ counsel
                     ’232 Patents
                     Invention and subject matter of the ’753,
                                                                  May be contacted through
 Norbert Purro       ’382, ’617, ’455, ’548, ’140, ’231, and
                                                                  Plaintiffs’ counsel
                     ’232 Patents
 Jason A.            Invention and subject matter of the ’604     May be contacted through
 Dubovsky            Patent                                       Plaintiffs’ counsel
                     Invention and subject matter of the ’999,    May be contacted through
 Joseph J. Buggy
                     ’881, ’883, ’090, and ’746 Patents           Plaintiffs’ counsel
                     Invention and subject matter of the ’999,    May be contacted through
 David J. Loury
                     ’881, ’883, ’090, and ’746 Patents           Plaintiffs’ counsel
                     Invention and subject matter of the ’999,    May be contacted through
 Eric Hedrick
                     ’881, ’883, and ’746 Patents                 Plaintiffs’ counsel
                     Invention and subject matter of the ’999,    May be contacted through
 Tarak D. Mody
                     ’881, ’883, and ’746 Patents                 Plaintiffs’ counsel
                     Topics for which Plaintiffs designated Dr.
                     Balasubramanian pursuant to Fed. R. Civ.
 Sriram                                                           May be contacted through
                     P. 30(b)(6), and Dr. Balasubramanian’s
 Balasubramanian                                                  Plaintiffs’ counsel
                     knowledge of and involvement with
                     Imbruvica®
                     Topics for which Plaintiffs designated
                     Ms. Amendola pursuant to Fed. R. Civ. P.     May be contacted through
 Leslie Amendola
                     30(b)(6), and Ms. Amendola’s knowledge       Plaintiffs’ counsel
                     of and involvement with Imbruvica®
                     Prosecution history of the ’444, ’309,
                                                                  May be contacted through
 Michael Hostetler   ’284, ’277, ’711, ’403, ’091, ’015, ’079,
                                                                  Plaintiffs’ counsel
                     and ’257 Patents




                                               4
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 11 of 30 PageID #:
                                   15440



     Full Name                 Topic or Subject Matter                 Contact Information
 Jana Dailey (née                                                 May be contacted through
                      Prosecution history of ’548 Patent
 Lewis)                                                           counsel at Foley Hoag LLP
                      Topics for which Fresenius Kabi
                      designated Mr. Mangal pursuant to Fed.      May be contacted through
 Dhruv Mangal
                      R. Civ. P. 30(b)(6); Fresenius Kabi’s       counsel for Fresenius Kabi
                      ANDA Product
                      Topics for which Fresenius Kabi
                      designated Dr. Nuesca pursuant to Fed. R.   May be contacted through
 Zoraida Nuesca
                      Civ. P. 30(b)(6); Fresenius Kabi’s ANDA     counsel for Fresenius Kabi
                      Product
                      Topics for which Fresenius Kabi
                      designated Dr. Gupta pursuant to Fed. R.    May be contacted through
 Nitin Gupta
                      Civ. P. 30(b)(6); Fresenius Kabi’s ANDA     counsel for Fresenius Kabi
                      Product
                      Topics for which Zydus designated Mr.
                                                                  May be contacted through
 Ritesh Kapoor        Kapoor pursuant to Fed. R. Civ. P.
                                                                  counsel for Zydus
                      30(b)(6); Zydus’s ANDA Product
                      Topics for which Zydus designated Mr.
 Kesavan                                                          May be contacted through
                      Govindarajan pursuant to Fed. R. Civ. P.
 Govindarajan                                                     counsel for Zydus
                      30(b)(6); Zydus’s ANDA Product
                      Topics for which Zydus designated Mr.
                                                                  May be contacted through
 Srinivas Gurram      Gurram pursuant to Fed. R. Civ. P.
                                                                  counsel for Zydus
                      30(b)(6); Zydus’s ANDA Product
                      Topics for which Zydus designated Ms.
                                                                  May be contacted through
 Elizabeth Purcell    Purcell pursuant to Fed. R. Civ. P.
                                                                  counsel for Zydus
                      30(b)(6); Zydus’s ANDA Product
                      Topics for which Sun designated Ms.
                                                                  May be contacted through
 Gargi Nadkarni       Nadkarni pursuant to Fed. R. Civ. P.
                                                                  counsel for Sun
                      30(b)(6); Sun’s ANDA Product
                      Topics for which Sandoz designated Mr.
                                                                  May be contacted through
 Simon Skubin         Skubin pursuant to Fed. R. Civ. P.
                                                                  counsel for Sandoz
                      30(b)(6); Sandoz’s ANDA Product

        In addition to the foregoing, Plaintiffs believe that the following individuals may have

 relevant information that Plaintiffs may use to support their claims or defenses: (1) witnesses,

 employees, or agents identified in Defendants’ respective Initial Disclosures, contentions,

 interrogatory or other discovery responses, and (2) Defendants’ witnesses, employees (current or



                                                5
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 12 of 30 PageID #:
                                   15441



 former), or agents whose identities are presently unknown to Plaintiffs and who are

 knowledgeable about Defendants’ activities relating to their respective ANDAs and/or

 knowledgeable about the development, testing, manufacture, formulation, or regulatory filings

 for the products described in Defendants’ respective ANDAs.

        Plaintiffs expressly reserve the right to identify and call as witnesses additional persons if

 Plaintiffs learn during the course of their investigation and discovery in these Actions that such

 persons have knowledge of discoverable information that Plaintiffs may use to support their

 claims or defenses.

 II.    Description by category and location of relevant documents under Federal Rule of
        Civil Procedure 26(a)(1)(A)(ii)

        At present, Plaintiffs have not determined the identity of all specific documents on which

 they may rely at trial or otherwise. Based on presently available information, Plaintiffs identify

 the following categories of documents, data compilations, electronically stored documents, and

 tangible things that are in Plaintiffs’ possession, custody, or control and that Plaintiffs may use to

 support their claims and/or defenses (excluding documents that may be used solely for

 impeachment). By identifying the following categories and locations of documents, Plaintiffs do

 not waive any privilege or protection and expressly reserve the right to challenge the relevance

 or admissibility of some or all of these documents at trial. Plaintiffs further reserve the right to

 identify additional documents as discovery proceeds. Plaintiffs also reserve the right to rely upon

 any document otherwise produced in connection with these Actions, including any exhibit filed

 in connection therewith, as well as any document that may in the future be in the parties’

 possession, custody, or control.

                1.      The Asserted Patents.

                2.      The prosecution histories of the Asserted Patents.



                                                   6
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 13 of 30 PageID #:
                                   15442



               3.     Documents relating to the research and development resulting in the
                      inventions claimed by the Asserted Patents.

               4.     Documents evidencing the regulatory approval of IMBRUVICA®,
                      including New Drug Application No. 205552 and supplements thereto,
                      and the approved labeling and package inserts for IMBRUVICA®.

               5.     Notice letter regarding Fresenius Kabi’s ANDA No. 210896 and
                      Paragraph IV Certifications.

               6.     Notice letter regarding Shilpa’s ANDA No. 211261 and Paragraph IV
                      Certifications.

               7.     Notice letter regarding Sun’s ANDA No. 211319 and Paragraph IV
                      Certifications.

               8.     Notice letter regarding Cipla’s ANDA No. 211249 and Paragraph IV
                      Certifications.

               9.     Notice letter regarding Zydus’s ANDA No. 211344 and Paragraph IV
                      Certifications.

               10.    Notice letter regarding Teva’s ANDA No. 211350 and Paragraph IV
                      Certifications.

               11.    Notice letter regarding Sandoz’s ANDA No. 211267 and Paragraph IV
                      Certifications.

               12.    Documents relevant to the validity of the Asserted Patents, including but
                      not limited to documents relating to objective indicia of the non-
                      obviousness of the invention claimed by the Asserted Patents.

               13.    Documents produced by Plaintiffs in this litigation.

               14.    Documents produced by Defendants in this litigation.

        Plaintiffs also identify the following categories of documents, data compilations,

 electronically stored documents, and tangible things that are expected to be within Defendants’

 possession, custody, or control and that Plaintiffs may use to support their claims and/or

 defenses, not including documents, data compilations, electronically stored documents, and

 tangible things (excluding documents that may be used solely for impeachment).




                                               7
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 14 of 30 PageID #:
                                   15443



                  1.   Defendants’ ANDAs, and ANDA-related materials, including
                       correspondence with the United States Food and Drug Administration
                       regarding Defendants’ ANDAs.

                  2.   The active ingredient Drug Master Files (“DMFs”) for Defendants’
                       respective ANDA Products, and DMF-related materials, including
                       correspondence with the United States Food and Drug Administration
                       regarding the DMFs.

                  3.   Samples of Defendants’ respective ANDA Products, active ingredients,
                       and excipients.

                  4.   Documents relating to the research and development of Defendants’
                       ANDA products.

                  5.   Documents relevant to Defendants’ infringement of the Asserted Patents.

                  6.   Documents relevant to the validity of the Asserted Patents, including but
                       not limited to documents relating to objective indicia of the non-
                       obviousness of the invention claimed by the Asserted Patents.

 III.   Computation of damages under Federal Rule of Civil Procedure 26(a)(1)(A)(iii)

        At this time, Plaintiffs do not seek damages from Defendants, as Defendants have not yet

 engaged in the commercial manufacture, use, offer to sell, sale, marketing, distribution, and/or

 importation of any product that infringes the Asserted Patents, prior to the expiration of the

 Asserted Patents. Plaintiffs reserve the right to seek damages or other monetary relief in the

 event that Defendants have engaged or do engage in such commercial activity prior to the

 expiration of the Asserted Patents or any other patent(s) that may be asserted at a later time in

 these Actions.

        Plaintiffs reserve the right to seek an award of attorneys’ fees pursuant to 35 U.S.C.

 § 285, and costs of suit. The amount of those fees and costs is not yet known.

 IV.    Insurance agreements under Federal Rule of Civil Procedure 26(a)(1)(A)(iv)

        Plaintiffs are unaware of any insurance agreement relevant to this action at this time.

 However, Plaintiffs reserve the right to supplement this disclosure if any pertinent insurance

 agreements are identified.


                                                 8
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 15 of 30 PageID #:
                                   15444



                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Jeremy A. Tigan
 OF COUNSEL:
                                             Jack B. Blumenfeld (#1014)
 Christopher N. Sipes                        Jeremy A. Tigan (#5239)
 Erica N. Andersen                           1201 North Market Street
 David A. Garr                               P.O. Box 1347
 Brianne Bharkhda                            Wilmington, DE 19899
 Chanson Chang                               (302) 658-9200
 Nicholas L. Evoy                            jblumenfeld@mnat.com
 Justin Thomas Howell                        jtigan@mnat.com
 Anna Q. Han
 Laura Dolbow1                               Attorneys for Plaintiffs
 COVINGTON & BURLING LLP
 One CityCenter
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 Alexa Hansen
 David Denuyl
 COVINGTON & BURLING LLP
 Salesforce Tower
 415 Mission Street, Suite 5400
 San Francisco, CA 94105
 (415) 591-6000

 Attorneys for Pharmacyclics LLC




 *
   Member of the Bar of Tennessee, District of Columbia Bar membership pending; supervised
 by principals of the Firm



                                            9
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 16 of 30 PageID #:
                                   15445



 Irena Royzman
 Marcus A. Colucci
 Cristina L. Martinez
 Jonathan Pepin
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 1177 Avenue of the Americas
 New York, NY 10036
 (212) 715-9100

 Hannah Lee
 Daniel Williams
 Phuong Nguyen
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 990 Marsh Road
 Menlo Park, CA 94025
 (650) 752-1700

 Attorneys for Janssen Biotech, Inc.

 December 20, 2019




                                       10
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 17 of 30 PageID #:
                                   15446



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, copies of the foregoing were caused to be

 served upon the following in the manner indicated:

 Brian E. Farnan, Esquire                                           VIA ELECTRONIC MAIL
 Michael J. Farnan, Esquire
 FARNAN LLP
 919 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Imron Aly, Esquire                                                 VIA ELECTRONIC MAIL
 Keven M. Nelson, Esquire
 Thomas Rammer, Esquire
 233 South Wacker Drive
 Chicago, IL 60606
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 John K. Hsu, Esquire                                               VIA ELECTRONIC MAIL
 SCHIFF HARDIN LLP
 901 K Street NW, Suite 700
 Washington, DC 20001
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Ahmed M.T. Riaz, Esquire                                           VIA ELECTRONIC MAIL
 SCHIFF HARDIN LLP
 666 Fifth Avenue, Suite 1700
 New York, NY 10103
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Kelly E. Farnan, Esquire                                           VIA ELECTRONIC MAIL
 Renée M. Mosley, Esquire
 RICHARDS, LAYTON & FINGER, PA
 One Rodney Square, Suite 600
 920 North King Street
 Wilmington, DE 19801
 Attorneys for Defendants Sun Pharma Global FZE
 and Sun Pharmaceutical Industries Ltd.
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 18 of 30 PageID #:
                                   15447



 Samuel T. Lockner, Esquire                              VIA ELECTRONIC MAIL
 Shelleaha L. Jonas, Esquire
 Todd S. Werner, Esquire
 Caroline L. Marsili, Esquire
 Sarita Mutha Matheson, Esquire
 CARLSON, CASPERS, VANDENBURGH,
 LINDQUIST & SCHUMAN
 225 South Sixth Street, Suite 4200
 Minneapolis, MN 55402
 Attorneys for Defendants Sun Pharma Global FZE
 and Sun Pharmaceutical Industries Ltd.

 David E. Moore, Esquire                                 VIA ELECTRONIC MAIL
 Bindu A. Palapura, Esquire
 Stephanie E. O’Byrne, Esquire
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza, 6th Floor
 1313 North Market Street
 Wilmington, DE 19801
 Attorneys for Defendants Zydus Worldwide
 DMCC and Cadila Healthcare Limited

 Jay R. Deshmukh, Esquire                                VIA ELECTRONIC MAIL
 Hershy Stern, Esquire
 Jayita Guhaniyogi, Esquire
 Shelley Ivan, Esquire
 KASOWITZ BENSON TORRES LLP
 1633 Broadway
 New York, NY 10019
 Attorneys for Defendants Zydus Worldwide
 DMCC and Cadila Healthcare Limited

 Dominick T. Gattuso, Esquire                            VIA ELECTRONIC MAIL
 HEYMAN ENERIO GATTUSO & HIRZEL LLP
 300 Delaware Avenue, Suite 200
 Wilmington, DE 19801
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

 Natalie C. Clayton, Esquire                             VIA ELECTRONIC MAIL
 Jacob Bass, Esquire
 ALSTON & BIRD LLP
 90 Park Avenue
 New York, NY 10016
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.



                                            2
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 19 of 30 PageID #:
                                   15448



 Shri Abhyankar, Esquire                                            VIA ELECTRONIC MAIL
 ALSTON & BIRD LLP
 One Atlantic Center
 1201 West Peachtree Street, Suite 4900
 Atlanta, GA 30309-3424
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

 Kirk T. Bradley, Esquire                                           VIA ELECTRONIC MAIL
 ALSTON & BIRD LLP
 Bank of America Plaza
 101 South Tryon Street, Suite 4000
 Charlotte, NC 28280-4000
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

 John C. Phillips, Jr., Esquire                                     VIA ELECTRONIC MAIL
 David A. Bilson, Esquire
 PHILLIPS GOLDMAN MCLAUGHLIN & HALL, P.A.
 1200 North Broom Street
 Wilmington, DE 19806
 Attorneys for Defendants Cipla Limited and
 Cipla USA Inc.

 Elizabeth J. Holland, Esquire                                      VIA ELECTRONIC MAIL
 Keith A. Zullow, Esquire
 Steven J. Bernstein, Esquire
 GOODWIN PROCTER LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018
 Attorneys for Defendants Cipla Limited and
 Cipla USA Inc.



                                              /s/ Jeremy A. Tigan
                                              __________________________
                                              Jeremy A. Tigan (#5239)




                                                3
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 20 of 30 PageID #:
                                   15449




                    EXHIBIT K
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 21 of 30 PageID #:
                                   15450



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and                             )
 JANSSEN BIOTECH, INC.,                            )
                                                   )
                         Plaintiffs,               )
                                                   )
                v.                                 ) C.A. No. 19-434 (CFC) (CJB)
                                                   )
 ALVOGEN PINE BROOK LLC and                        )
 NATCO PHARMA LTD.,                                )
                                                   )
                         Defendants.               )

        PLAINTIFFS PHARMACYCLICS LLC AND JANSSEN BIOTECH, INC.’S
          AMENDED INITIAL DISCLOSURES PURSUANT TO RULE 26(a)(1)

        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs

 Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”) (collectively,

 “Plaintiffs”), hereby submit the following Initial Disclosures to Defendants Alvogen Pine Brook

 LLC (“Alvogen”) and Natco Pharma Ltd. (“Natco”) (collectively, “Defendants”). These Initial

 Disclosures are based on information reasonably available to Plaintiffs at this time and

 reasonably believed to be relevant to the claims or defenses in the above-captioned action.

 Plaintiffs reserve the right to supplement and/or amend these disclosures in accordance with

 Federal Rule of Civil Procedure 26(e) and the Local Rules of this Court.

        Plaintiffs’ Initial Disclosures are made without waiving: (1) any claim of privilege or

 work product; (2) the right to object on the grounds of competency, relevance, materiality,

 hearsay, or any other proper ground, to the use of any such information, for any purpose, in

 whole or in part, in this or any other action; and (3) the right to object on any and all grounds, at

 any time, to any other discovery request or proceeding involving or relating to the subject matter

 of these disclosures.
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 22 of 30 PageID #:
                                   15451



        Plaintiffs’ Initial Disclosures do not identify or otherwise include information concerning

 experts, as this subject is not covered by Federal Rule of Civil Procedure 26(a)(1)(A).

        Plaintiffs reserve the right to supplement or modify these Initial Disclosures after further

 investigation and discovery. Defendants have not yet disclosed sufficient details in response to

 Plaintiffs’ claims of infringement of U.S. Patent Nos. 7,514,444 (“the ’444 Patent”); 8,800,309

 (“the ’309 Patent”); 8,476,284 (“the ’284 Patent”); 8,497,277 (“the ’277 Patent”); 8,697,711

 (“the ’711 Patent”); 8,735,403 (“the ’403 Patent”); 8,754,090 (“the ’090 Patent”); 8,754,091

 (“the ’091 Patent”); 8,952,015 (“the ’015 Patent”); 8,957,079 (“the ’079 Patent”); 9,181,257

 (“the ’257 Patent”); 9,296,753 (“the ’753 Patent”); 9,655,857 (“the ’857 Patent”); 9,725,455

 (“the ’455 Patent”); 10,010,507 (“the ’507 Patent”); 10,106,548 (“the ’548 Patent”); 10,125,140

 (“the ’140 Patent”); and 10,213,386 (“the ’386 Patent”) (collectively, “the Asserted Patents”).

 Without such details, Plaintiffs are unable to identify all potential witnesses or all potential

 categories of documents that Plaintiffs may use to support their claims and defenses. Thus,

 Plaintiffs’ Initial Disclosures represent a good faith effort to identify discoverable information

 they currently reasonably believe may be used to support their claims or defenses as required by

 Federal Rule of Civil Procedure 26(a)(1). Pursuant to Federal Rule of Civil Procedure 26(e),

 Plaintiffs will supplement the information contained herein as additional information becomes

 available. Plaintiffs’ Initial Disclosures at this stage of the proceedings are thus subject to

 supplementation and do not constitute waiver of any rights of supplementation.

        Plaintiffs’ document productions will be subject to the Court’s local rules and to the

 Court’s entry of a mutually agreeable protective order.

        The disclosures set forth below are made subject to these objections and qualifications.




                                                 2
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 23 of 30 PageID #:
                                   15452



 I.     Individuals likely to have discoverable information under Federal Rule of Civil
        Procedure 26(a)(1)(A)(i)

        Based on information reasonably available to Plaintiffs at this time, the following are the

 names and, if known, the addresses of individuals who are likely to have discoverable

 information that Plaintiffs may use to support their claims or defenses, unless used solely for

 impeachment. This list does not include all of Defendants’ employees, agents, or attorneys who

 are likely to have discoverable information that Plaintiffs may use to support their claims or

 defenses, as Defendants have not yet disclosed all such individuals. Further, the deposition

 testimony that Defendants have provided to date is deficient, and Plaintiffs will seek to compel

 further depositions to the extent they are not provided voluntarily.

        Plaintiffs reserve the right to supplement these disclosures in light of any further

 disclosures or depositions. Plaintiffs reserve the right to amend these Initial Disclosures to

 remove from this list any person, and to object to discovery of information from these persons on

 any ground. Plaintiffs do not consent to or authorize communication with any of their current or

 former employees prohibited by applicable rules of professional conduct.

      Full Name                  Topic or Subject Matter                      Contact Information
                       Invention and subject matter of the ’444,
                                                                         May be contacted through
 Zhengying Pan         ’309, ’284, ’277, ’711, ’403, ’091, ’015, ’079,
                                                                         Plaintiffs’ counsel
                       and ’257 Patents
                       Invention and subject matter of the ’444,
                                                                         May be contacted through
 Erik Verner           ’309, ’284, ’277, ’711, ’403, ’091, ’015, ’079,
                                                                         Plaintiffs’ counsel
                       and ’257 Patents
                       Invention and subject matter of the ’444,
                                                                         May be contacted through
 Lee Honigberg         ’309, ’284, ’277, ’711, ’403, ’091, ’015, ’079,
                                                                         Plaintiffs’ counsel
                       and ’257 Patents
                       Invention and subject matter of the ’753,         May be contacted through
 Mark Smyth
                       ’455, ’548, and ’140 Patents                      Plaintiffs’ counsel
                       Invention and subject matter of the ’753,         May be contacted through
 Erick Goldman
                       ’455, ’548, and ’140 Patents                      Plaintiffs’ counsel
                       Invention and subject matter of the ’753,         May be contacted through
 David D. Wirth
                       ’455, ’548, and ’140 Patents                      Plaintiffs’ counsel


                                                    3
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 24 of 30 PageID #:
                                   15453



     Full Name                  Topic or Subject Matter                   Contact Information
                      Invention and subject matter of the ’753,      May be contacted through
 Norbert Purro
                      ’455, ’548, and ’140 Patents                   Plaintiffs’ counsel
                      Invention and subject matter of the ’857,      May be contacted through
 Ching W. Chong
                      ’507, and ’386 Patents                         Plaintiffs’ counsel
                      Invention and subject matter of the ’857,      May be contacted through
 Robert Kuehl
                      ’507, and ’386 Patents                         Plaintiffs’ counsel
                      Invention and subject matter of the ’857,      May be contacted through
 Heow Tan
                      ’507, and ’386 Patents                         Plaintiffs’ counsel
                      Invention and subject matter of the ’857,      May be contacted through
 Harisha Atluri
                      ’507, and ’386 Patents                         Plaintiffs’ counsel
                      Invention and subject matter of the ’090       May be contacted through
 Joseph J. Buggy
                      Patent                                         Plaintiffs’ counsel
                      Invention and subject matter of the ’090       May be contacted through
 David J. Loury
                      Patent                                         Plaintiffs’ counsel
                      Topics for which Plaintiffs designated Dr.
                      Mody pursuant to Fed. R. Civ. P. 30(b)(6),     May be contacted through
 Tarak D. Mody
                      and Dr. Mody’s knowledge of and                Plaintiffs’ counsel
                      involvement with Imbruvica®
                      Topics for which Plaintiffs designated Ms.
                      Amendola pursuant to Fed. R. Civ. P.           May be contacted through
 Leslie Amendola
                      30(b)(6), and Ms. Amendola’s knowledge of      Plaintiffs’ counsel
                      and involvement with Imbruvica®
                      Topics for which Plaintiffs designated Dr.
                      Balasubramanian pursuant to Fed. R. Civ. P.
 Sriram                                                              May be contacted through
                      30(b)(6), and Dr. Balasubramanian’s
 Balasubramanian                                                     Plaintiffs’ counsel
                      knowledge of and involvement with
                      Imbruvica®
                      Prosecution history of the ’444, ’309, ’284,
                                                                     May be contacted through
 Michael Hostetler    ’277, ’711, ’403, ’091, ’015, ’079, and ’257
                                                                     Plaintiffs’ counsel
                      Patents
 Jana Dailey (née                                                    May be contacted through
                      Prosecution history of ’548 Patent
 Lewis)                                                              counsel at Foley Hoag LLP
                      Topics for which Defendants designated Dr.
                                                                     May be contacted through
 Pavan Bhat           Bhat pursuant to Fed. R. Civ. P. 30(b)(6);
                                                                     Defendants’ counsel
                      Defendants’ ANDA Product
                      Topics for which Defendants designated Dr.
                                                                     May be contacted through
 Pulla Reddy          Reddy pursuant to Fed. R. Civ. P. 30(b)(6);
                                                                     Defendants’ counsel
                      Defendants’ ANDA Product

        In addition to the foregoing, Plaintiffs believe that the following individuals may have

 relevant information that Plaintiffs may use to support their claims or defenses: (1) witnesses,


                                                  4
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 25 of 30 PageID #:
                                   15454



 employees, or agents identified in Defendants’ respective Initial Disclosures, contentions, and

 interrogatory or other discovery responses, and (2) Defendants’ witnesses, employees (current or

 former), or agents whose identities are presently unknown to Plaintiffs and who are

 knowledgeable about Defendants’ activities relating to ANDA No. 212763 (“Defendants’

 ANDA”) and/or knowledgeable about the development, testing, manufacture, formulation, or

 regulatory filings for the products described in Defendants’ ANDA.

        Plaintiffs expressly reserve the right to identify and call as witnesses additional persons if

 Plaintiffs learn during the course of their investigation and discovery in the above-captioned

 action that such persons have knowledge of discoverable information that Plaintiffs may use to

 support their claims or defenses.

 II.    Description by category and location of relevant documents under Federal Rule of
        Civil Procedure 26(a)(1)(A)(ii)

        At present, Plaintiffs have not determined the identity of all specific documents on which

 they may rely at trial or otherwise. Based on presently available information, Plaintiffs identify

 the following categories of documents, data compilations, electronically stored documents, and

 tangible things that are in Plaintiffs’ possession, custody, or control and that Plaintiffs may use to

 support their claims and/or defenses (excluding documents that may be used solely for

 impeachment). By identifying the following categories and locations of documents, Plaintiffs do

 not waive any privilege or protection and expressly reserve the right to challenge the relevance

 or admissibility of some or all of these documents at trial. Plaintiffs further reserve the right to

 identify additional documents as discovery proceeds. Plaintiffs also reserve the right to rely upon

 any document otherwise produced in connection with these Actions, including any exhibit filed

 in connection therewith, as well as any document that may in the future be in the parties’

 possession, custody, or control.



                                                   5
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 26 of 30 PageID #:
                                   15455



               1.     The Asserted Patents.

               2.     The prosecution histories of the Asserted Patents.

               3.     Plaintiffs’ productions in Consolidated Action No. 18-192 (D. Del.)
                      involving IMBRUVICA® capsules, as reproduced to Defendants.

               4.     Documents relating to the research and development resulting in the
                      inventions claimed by the Asserted Patents.

               5.     Documents evidencing the regulatory approval of IMBRUVICA® tablets,
                      including New Drug Application Nos. 210563 and 205552 and
                      supplements thereto, and the approved labeling and package inserts for
                      IMBRUVICA® tablets.

               6.     Notice letter     regarding   Defendants’   ANDA       and   Paragraph   IV
                      Certifications.

               7.     Documents relevant to the validity of the Asserted Patents, including but
                      not limited to documents relating to objective indicia of the non-
                      obviousness of the invention claimed by the Asserted Patents.

               8.     Documents cited in Plaintiffs’ Infringement Contentions dated August 28,
                      2019.

               9.     Documents produced by Plaintiffs in this litigation.

               10.    Documents produced by Defendants in this litigation.

        Plaintiffs also identify the following categories of documents, data compilations,

 electronically stored documents, and tangible things that are expected to be within Defendants’

 possession, custody, or control and that Plaintiffs may use to support their claims and/or

 defenses, not including documents, data compilations, electronically stored documents, and

 tangible things (excluding documents that may be used solely for impeachment).

               1.     Defendants’ ANDA, and ANDA-related materials, including
                      correspondence with the United States Food and Drug Administration
                      regarding Defendants’ ANDA.

               2.     The active ingredient Drug Master File (“DMF”) No. 032937 for
                      Defendants’    ANDA,    and    DMF-related    materials, including
                      correspondence with the United States Food and Drug Administration
                      regarding the DMF.



                                                6
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 27 of 30 PageID #:
                                   15456



                3.      Samples of Defendants’ ANDA Products, active ingredients, and
                        excipients.

                4.      Documents relating to the research and development of Defendants’
                        ANDA Products.

                5.      Documents relevant to Defendants’ infringement of the Asserted Patents.

                6.      Documents relevant to the validity of the Asserted Patents, including but
                        not limited to documents relating to objective indicia of the non-
                        obviousness of the invention claimed by the Asserted Patents.

 III.   Computation of damages under Federal Rule of Civil Procedure 26(a)(1)(A)(iii)

        At this time, Plaintiffs do not seek damages from Defendants, as Defendants have not yet

 engaged in the commercial manufacture, use, offer to sell, sale, marketing, distribution, and/or

 importation of any product that infringes the Asserted Patents, prior to the expiration of the

 Asserted Patents. Plaintiffs reserve the right to seek damages or other monetary relief in the

 event that Defendants have engaged or do engage in such commercial activity prior to the

 expiration of the Asserted Patents or any other patent(s) that may be asserted at a later time in the

 above-captioned action.

        Plaintiffs reserve the right to seek an award of attorneys’ fees pursuant to 35 U.S.C.

 § 285, and costs of suit. The amount of those fees and costs is not yet known.

 IV.    Insurance agreements under Federal Rule of Civil Procedure 26(a)(1)(A)(iv)

        Plaintiffs are unaware of any insurance agreement relevant to this action at this time.

 However, Plaintiffs reserve the right to supplement this disclosure if any pertinent insurance

 agreements are identified.




                                                  7
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 28 of 30 PageID #:
                                   15457



                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Jeremy A. Tigan

                                             Jack B. Blumenfeld (#1014)
 OF COUNSEL:                                 Jeremy A. Tigan (#5239)
                                             Jeffrey J. Lyons (#6437)
 Christopher N. Sipes                        1201 North Market Street
 Erica N. Andersen                           P.O. Box 1347
 David A. Garr                               Wilmington, DE 19899
 Brianne Bharkhda                            (302) 658-9200
 Chanson Chang                               jblumenfeld@mnat.com
 Nicholas L. Evoy                            jtigan@mnat.com
 Justin Thomas Howell                        jlyons@mnat.com
 Anna Q. Han
 Laura Dolbow1                               Attorneys for Plaintiffs
 COVINGTON & BURLING LLP
 One CityCenter                              Irena Royzman
 850 Tenth Street NW                         Cristina L. Martinez
 Washington, DC 20001-4956                   Marcus A. Colucci
 (202) 662-6000                              KRAMER LEVIN NAFTALIS
                                                & FRANKEL LLP
 Alexa Hansen                                1177 Avenue of the Americas
 David Denuyl                                New York, NY 10036
 COVINGTON & BURLING LLP                     (212) 715-9100
 Salesforce Tower
 415 Mission Street, Suite 5400              Hannah Lee
 San Francisco, CA 94105                     KRAMER LEVIN NAFTALIS
                                               & FRANKEL LLP
 Attorneys for Pharmacyclics                 990 Marsh Road
                                             Menlo Park, CA 94025
                                             (650) 752-1700

                                             Attorneys for Janssen Biotech, Inc.

 December 20, 2019




 * Member of the Bar of Tennessee, District of Columbia Bar membership pending; supervised
 by principals of the Firm


                                            8
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 29 of 30 PageID #:
                                   15458



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, copies of the foregoing were caused to be

 served upon the following in the manner indicated:

 Melanie K. Sharp, Esquire                                          VIA ELECTRONIC MAIL
 James L. Higgins, Esquire
 YOUNG CONAWAY STARGATT & TAYLOR, LLP
 1000 North King Street
 Wilmington, DE 19801
 Attorneys for Defendants Alvogen Pine Brook
 LLC and Natco Pharma Ltd.

 Siegmund Y. Gutman, Esquire                                        VIA ELECTRONIC MAIL
 David M. Hanna, Esquire
 Michelle M. Ovanesian, Esquire
 Christopher D. Lynch, Ph.D.
 PROSKAUER ROSE LLP
 2029 Century Park East, Suite 2400
 Los Angeles, CA 90067-3010
 Attorneys for Defendants Alvogen Pine Brook
 LLC and Natco Pharma Ltd.

 Kimberly Q. Li, Esquire                                            VIA ELECTRONIC MAIL
 PROSKAUER ROSE LLP
 One International Place
 Boston, MA 02110
 Attorneys for Defendants Alvogen Pine Brook
 LLC and Natco Pharma Ltd.




                                             /s/ Jeremy A. Tigan
                                             __________________________
                                             Jeremy A. Tigan (#5239)
Case 1:19-cv-00434-CFC-CJB Document 246-1 Filed 08/18/20 Page 30 of 30 PageID #:
                                   15459




             EXHIBIT L
           REDACTED IN
           ITS ENTIRETY
